Citation Nr: 0704728	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.P.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.  He died in November 2001.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in April 2002 and January 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, that denied entitlement to 
service connection for the cause of the veteran's death and 
to DIC under the provisions of 38 U.S.C.A. § 1318.  

The appellant and B.P. presented testimony at a personal 
hearing in December 2006 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
November 2001 from acute leukemia.

2.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service or to a service-connected disability.

3.  At the time of the veteran's death, he was service-
connected for post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling from May 8, 1997, residuals 
of shell fragment wound (SFW) of the left buttock evaluated 
as 20 percent disabling from April 1, 1946, residuals of SFW 
of the right calf evaluated as 20 percent disabling from 
April 1, 1946, and SFW scar of the left thigh, right arm and 
forearm evaluated as zero percent disabling from April 1, 
1946.   The veteran was granted entitlement to a total 
disability evaluation for compensation purposes based on 
individual unemployability (TDIU) from May 8, 1997.  

4. The veteran's service-connected disabilities did not 
result in, cause, contribute to, or otherwise hasten his 
death.

5.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death nor was a total 
evaluation continuously in effect since the date of his 
discharge from military service and for at least five years 
immediately preceding his death; nor does the evidence show 
that he was a former prisoner of war (POW).    


CONCLUSIONS OF LAW

1. The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002 & Supp. 2006); 38 C.F.R. § 3.22 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and a 
statement of the case in April 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in April 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


II. Service connection for the cause of the veteran's death

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, the 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

As shown on the veteran's death certificate, the cause of 
death was acute leukemia, and no additional causes were 
reported.

At the time of the veteran's death, he was service-connected 
for post traumatic stress disorder (PTSD), evaluated as 50 
percent disabling; residuals of shell fragment wound (SFW) of 
the left buttock evaluated as 20 percent disabling; residuals 
of SFW of the right calf evaluated as 20 percent disabling; 
and SFW scar of the left thigh, right arm and forearm 
evaluated as zero percent disabling.   The veteran was 
granted entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU) from May 8, 1997.

The evidence does not show that the veteran developed 
leukemia inservice or within an applicable presumptive 
period.  The veteran's service medical records are negative 
for complaints, findings, or a diagnosis of leukemia, the 
condition listed as the cause of death on the death 
certificate; nor is leukemia shown as manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  Thus entitlement to service 
connection for leukemia is not shown on a direct or 
presumptive basis.

The veteran's service-connected disabilities were not listed 
as causes of death on his death certificate such that they 
could be considered primary causes of death.  The evidence of 
record does not show, nor does the appellant contend, that a 
service-connected disability was a contributory factor in the 
cause of the veteran's death.  On the appellant's claim form 
received in February 2002, she indicated that she was not 
claiming that the cause of death was due to service.  In 
addition, she testified in December 2006 that no doctor had 
ever indicated that there was a link between the veteran's 
service-connected disabilities and leukemia.  Furthermore, 
the evidence simply does not show that the veteran's service-
connected disabilities contributed substantially or 
materially to cause his death pursuant to 38 C.F.R. § 3.312 
(c)(1).

The preponderance of the evidence is against a finding that 
the cause of the veteran's death was related to his active 
duty service or to a disease or injury incurred in service.  
It follows that the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable, and that service connection is not warranted 
for the cause of the veteran's death.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. DIC under the provisions of 38 U.S.C.A. § 1318

The appellant claims that the veteran was totally disabled 
due to his service-connected disabilities but died from 
another cause.  The appellant contends that had the veteran 
been diagnosed with PTSD when discharged from the military he 
would have met the requirements for her to be awarded DIC 
benefits under 38 U.S.C.A. § 1318.    

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" may still be 
entitled to receive DIC benefits pursuant to 38 U.S.C.A. § 
1318(a) in the same manner as if the death were service-
connected.  If the veteran's death is not caused by a 
service-connected disability and not the result of the 
veteran's own willful misconduct, DIC is payable only if the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death, or for a period of 
not less than five years from the date of the veteran's 
discharge or release from active duty, or for a period of not 
less than one year immediately preceding death if the veteran 
was a former prisoner of war who died after September 30, 
1999.  The total rating may be schedular or based on 
unemployability.  38 U.S.C.A. § 1318(b).

VA has implemented this provision through 38 C.F.R. § 3.22(b) 
which explains that the phrase "entitled to receive" means 
that the veteran filed a claim for disability compensation 
during his or her lifetime and would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the period 
specified in paragraph (a)(2) of this section but for clear 
and unmistakable error committed by VA in a decision on a 
claim filed during the veteran's lifetime; or additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively, or at the time of death the veteran had a 
service-connected disability that was continuously rated 
totally disabling by VA, but was not actually receiving 
compensation for one of specified reasons.  See 38 C.F.R. §§ 
3.22 (b) (2006); 38 C.F.R. § 4.16 (2006).

An amendment to 38 C.F.R. § 3.22, effective December 2, 2005, 
clarified that the correction of clear and unmistakable error 
(CUE) may establish that a veteran was "entitled to receive" 
benefits "at the time of death" irrespective of whether the 
CUE is corrected before or after the veteran's death.  70 
Fed. Reg. 72211- 72221 (Dec. 2, 2005).  A provision was added 
in which service department records that existed at the time 
of a prior final VA decision but were not previously 
considered by VA may support a finding that the veteran was 
"entitled to receive" compensation at the time of death for a 
disability that was rated totally disabling for the specified 
period.  

Where pertinent law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress has 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary has done so. See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, considering that the veteran had not 
been in receipt of, or entitled to receive, a total 
disability evaluation for 10 years or more, the application 
of either version of 38 C.F.R. § 3.22(a) would result in the 
same outcome, and the Board finds that the appellant is not 
prejudiced by the Board's proceeding to final appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant filed her claim for DIC benefits in February 
2002.  This was after VA, in a final rule effective on 
January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in Wingo v. West, 11 Vet. App. 307 (1998) (the 
language of § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if the veteran had applied for compensation during his or her 
lifetime).  65 Fed. Reg. 3,388 (Jan. 21, 2000).  

The revision reflects VA's conclusion that 38 U.S.C.A. § 
1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
for the required period or would have established such a 
right if not for clear and unmistakable error by VA.  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

The validity of 38 C.F.R. § 3.22, as amended January 21, 
2000, was challenged and the Federal Circuit held, in part, 
that 38 C.F.R. § 3.22 as amended was not invalid insofar as 
it precluded "hypothetical entitlement" as an additional 
basis for establishing eligibility under 38 U.S.C.A. § 1318.  
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 314 F.3d 1373, 1377-78 (Fed. Cir. 2003) (NOVA 
II)(upholding VA's interpretation in 38 C.F.R. § 3.22 as the 
correct interpretation).  The Federal Circuit subsequently 
held that "hypothetical entitlement" to DIC benefits under 38 
U.S.C.A. § 1318 is allowed for claims filed prior to January 
21, 2000, the date of the VA regulation prohibiting 
"hypothetical entitlement".  Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005).  Since the appellant's claim was filed in 
February 2002, her claim will not be considered on the basis 
of whether "hypothetical entitlement" is warranted.

The evidence shows the veteran had war experience as an 
infantry soldier in World War II and was decorated due to his 
exemplary service and bravery.  At the time of the veteran's 
death many years post-service, he was in receipt of a TDIU; 
however, the requirement that a service-connected disability 
or disabilities be rated as 100 percent disabling for a 
period of 10 years immediately before his death or for at 
least five years from the date of the veteran's separation 
from service is not satisfied.

The appellant claims that the veteran had PTSD prior to when 
it was diagnosed.  She also claims that a 100 percent 
disability evaluation should have been awarded for PTSD at 
the time of the claim when service connection for PTSD was 
granted as the veteran was suicidal at that time.  She 
testified at the Board hearing in December 2006 that if she 
had known, she would have had the veteran file a claim 
earlier.  

At an initial VA evaluation in May 1997, the veteran reported 
that he had returned to Europe in 1984 for a 40th anniversary 
of landing on Omaha Beach and his symptoms of PTSD and 
depression began at that time.  At a VA Compensation and 
Pension (C&P) examination in August 1997, PTSD was diagnosed.  
The veteran related that he had suffered with symptoms of 
PTSD since 1984.  He reported having had a stable work 
history, having worked for one company for 36 years until he 
retired in February 1982.  .  VA outpatient treatment records 
show that the veteran participated in PTSD support groups, 
was seen for periodic follow-up and used medication to 
relieve his symptoms.  

The evidence of record includes multiple lay statements from 
family members describing their observations of the veteran's 
behavior and opinions that the veteran suffered from PTSD 
prior to when it was diagnosed.  A lay statement from a 
fellow serviceman described some experiences that he and the 
veteran had shared during World War II including when the 
veteran was hit by enemy fire.  A lay statement from the 
Director of the Louisiana Veterans Memorial described the 
veteran's induction into the Louisiana Veterans Hall of Honor 
and the Director's awareness of the veteran's difficulties in 
dealing with his past war experiences.  

The appellant also submitted excerpts from a collection of 
war stories that included the veteran's description of the 
events surrounding D-Day and an article about the veteran 
that appeared in a publication by a service association.  

Private medical records show that the veteran sought 
treatment for various complaints and the medical history 
notes the veteran had shrapnel wounds and that his helmet had 
been knocked off due to a sniper bullet.  In 1956 he 
complained that a back ache upset his nerves.  A private 
medical history form completed in January 1957 indicates a 
past illness of "nervous".  

A November 2003 statement from a private doctor indicated 
that the veteran was his patient from February 1995 until his 
death.  The doctor stated that the veteran was diagnosed with 
PTSD in January 1998 but the condition actually predated the 
diagnosis.  The doctor requested that consideration should be 
given to predating the diagnosis to 1944.  

A VA social worker wrote in April 2004 regarding the 
veteran's history as related to him by the appellant.  In 
essence, based on the history, the veteran suffered with a 
nervous condition and chronic back problems since discharge 
from service.  For various reasons the veteran had not sought 
treatment or applied for benefits, but had he applied 
earlier, he would more than likely have been rated 
permanently and totally disabled for more than ten years 
preceding his death.  

Although the veteran was in receipt of a TDIU from May 1997, 
at the time of his death in November 2001, the 100 percent 
disability evaluation had been in effect only for 
approximately four years and six months.  Therefore, it is 
clear that the veteran was not in actual receipt of or 
entitled to receive compensation at a total disability rating 
for 10 consecutive years prior to his death, as is required 
to be entitled to DIC under 38 U.S.C.A. § 1318(b)(1).

The appellant asserts that the veteran should have been rated 
100 percent disabled for PTSD in May 1997 when service 
connection was granted for PTSD.  The appellant has made only 
a general, nonspecific claim of clear and unmistakable error 
(CUE).  Simply to claim CUE on the basis that a previous 
adjudication had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996).  CUE is not a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d) (2006).  Therefore, the Board finds that the 
appellant's arguments are insufficient to raise a CUE claim.  
See Shockley v. West, 11 Vet. App. 208, 213-14 (1998).  Even 
if the veteran were to have received a 100 percent schedular 
evaluation for PTSD in May 1997 as the appellant contends, 
that still would not meet the requirement of having been 
totally disabled for 10 years.  Moreover, although the 
veteran was not assigned a 100 percent schedular rating for 
PTSD, the award of a TDIU was made effective in May 1997.  
Thus, the veteran was rated totally disabled as of May 1997; 
this, again, does not satisfy the requirement of having been 
totally disabled for 10 years prior to his death.  

The appellant filed her claim for DIC benefits in February 
2002.  This was after VA amended 38 C.F.R. § 3.22, which 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  Even though 
the appellant is not entitled to have her claim considered 
based on whether "hypothetical entitlement" is warranted, she 
argues that the veteran was "entitled to receive" 
compensation rated by VA as totally disabling for more than 
10 years prior to the veteran's death.  

To the extent the appellant's statements, lay statements and 
statements from a social worker and private medical doctor, 
argue that the veteran's service-connected PTSD rendered him 
totally disabled for at least 10 years before his death, and 
the private medical records suggest nervous symptoms existed 
in the late 1950s, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  

The evidence shows that the veteran first filed a claim for 
PTSD on May 8, 1997, which is the date he was granted 
entitlement to service connection for PTSD and awarded 
benefits for a TDIU.  Entitlement to DIC under 38 U.S.C.A. 
§ 1318 is not established because none of the requirements 
have been met.  

Evaluating this claim under the above law, the Board notes 
the veteran had not been a prisoner of war; he died more than 
five years following his separation from active service, and 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  There were no claims pending at the time of the 
veteran's death.  The Board appreciates the sincere testimony 
and statements proffered by the appellant.  In the present 
matter, however, we are constrained to follow the provisions 
of law governing this type of claim.  The Court has held 
that, when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In essence, 
the facts of this case are not in dispute and the law is 
dispositive.  As the law is dispositive of the § 1318 issue 
in the instant case, as related to the claim for DIC 
benefits, the benefit-of-the-doubt rule is not for 
application, and the appeal must be denied.  





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


